       Case 5:18-cv-07233-EJD Document 208 Filed 08/05/19 Page 1 of 2



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Claude M. Stern (Bar No. 96737)
 2   claudestern@quinnemanuel.com
     William T. Pilon (Bar No. 326487)
 3   williampilon@quinnemanuel.com
     Michael F. LaFond (Bar No. 303131)
 4   michaellafond@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 5 Redwood Shores, California 94065-2139
   Telephone:    (650) 801-5000
 6 Facsimile:    (650) 801-5100

 7   Ryan S. Landes (Bar No. 252642)
    ryanlandes@quinnemanuel.com
 8 865 S Figueroa Street
   Los Angeles, California 90017
 9 Telephone:     (213) 443-3000
   Facsimile:     (213) 443-3100
10
   Attorneys for Plaintiffs WeRide Corp. and
11 WeRide Inc.

12                              UNITED STATES DISTRICT COURT

13                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

14

15 WERIDE CORP. f/k/a JingChi Corp.;           CASE NO. 5:18-cv-07233-EJD
   WERIDE INC. f/k/a JingChi Inc.,
16
                  Plaintiff,
17
           vs.                                 NOTICE OF CHANGE IN COUNSEL
18
   JING WANG, an individual, KUN HUANG,
19 an individual, ZHONG ZHI XING
   TECHNOLOGY CO. LTD., d/b/a
20 ALLRIDE.AI, ALLRIDE.AI INC.,

21                Defendants.

22

23

24

25

26

27

28

                                                                    Case No. 5:18-cv-7233-EJD
                                                             NOTICE OF CHANGE IN COUNSEL
       Case 5:18-cv-07233-EJD Document 208 Filed 08/05/19 Page 2 of 2



 1                              NOTICE OF CHANGE IN COUNSEL
 2          Pursuant to Civil Local Rule 5-1(c)(2)(C), Plaintiffs WeRide Corp. and WeRide Inc.

 3 (collectively “WeRide”) provide notice that Michael Kang hereby withdraws as counsel of record

 4 for WeRide in this action. Mr. Kang was previously admitted to represent WeRide as an attorney

 5 for the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel of record for WeRide. Mr.

 6 Kang has departed from Quinn Emanuel Urquhart & Sullivan, LLP and is no longer associated

 7 with the firm. The other counsel of record from Quinn Emanuel Urquhart & Sullivan, LLP

 8 continue to act as counsel of record for WeRide. Accordingly, it is hereby requested that the

 9 Court remove Mr. Kang’s name and e-mail address from the ECF service list that is on file with

10 the Court in this action.

11

12 DATED: August 5, 2019                       Respectfully submitted,

13                                             QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
14

15

16                                              By /s/ Ryan S. Landes
                                                  Claude M. Stern
17                                                Ryan S. Landes
18                                                William T. Pilon
                                                  Michael F. LaFond
19                                                Attorneys for Plaintiffs WeRide Corp. and
                                                  WeRide Inc.
20

21

22

23

24

25

26

27

28

                                                    -1-                         Case No. 5:18-cv-7233-EJD
                                                                         NOTICE OF CHANGE IN COUNSEL
